378 U.S. 561 (1964)
MARSHALL ET AL.
v.
HARE, SECRETARY OF STATE OF MICHIGAN, ET AL.
No. 962.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN.
Theodore Sachs for appellants.
Robert A. Derengoski, Solicitor General of Michigan, Stanton S. Faville, Chief Assistant Attorney General, and James R. Ramsey and Russell A. Searl, Assistant Attorneys General, for Hare et al.; and Edmund E. Shepherd and R. William Rogers for Beadle et al., appellees.
PER CURIAM.
The judgment below is reversed. Reynolds v. Sims, 377 U.S. 533; Lucas v. Forty-Fourth General Assembly of Colorado, 377 U.S. 713. The case is remanded for further proceedings consistent with the views stated in our opinions in Reynolds v. Sims and in the other cases relating to state legislative apportionment decided along with Reynolds.
MR. JUSTICE CLARK and MR. JUSTICE STEWART would affirm the judgment because the Michigan system of legislative apportionment is clearly a rational one and clearly does not frustrate effective majority rule.
MR. JUSTICE HARLAN dissents for the reasons stated in his dissenting opinion in Reynolds v. Sims, 377 U.S. 533, 589.